
	
		II
		110th CONGRESS
		1st Session
		S. 1064
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2007
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide for the improvement of the physical evaluation
		  processes applicable to members of the Armed Forces, and for other purposes.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Restoring Disability Benefits for
			 Injured and Wounded Warriors Act of 2007.
		2.Review and action on
			 certain determinations of the Physical Evaluation Board
			(a)Panel for
			 reviewsNot later than 90
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall appoint, from among individuals in the private sector who are qualified
			 for such purpose, a panel of individuals to conduct the reviews required by
			 subsection (b).
			(b)Reviews
				(1)In
			 generalThe panel appointed under subsection (a) shall—
					(A)review—
						(i)each case before
			 the Physical Evaluation Board of the Department of Defense in which such board
			 determined to discharge, separate, or release a member of the Armed Forces
			 without assigning a rating of disability to the member; and
						(ii)each case before
			 the Physical Evaluation Board in which a member of the Armed Forces appealed
			 the determination of such board regarding the rating of disability assigned to
			 the member;
						(B)for each case so
			 reviewed—
						(i)determine whether
			 or not a liaison officer was assigned to the member of the Armed Forces
			 concerned for such case; and
						(ii)determine
			 whether or not an attorney was assigned to the member of the Armed Forces
			 concerned for such case; and
						(C)for each case so
			 reviewed, determine whether or not the facts of the case warrant the re-opening
			 of the case for purposes of assigning a rating of disability to the member of
			 the Armed Forces concerned, or increasing a rating of disability previously
			 assigned the member, as applicable, for purposes of the receipt of disability
			 benefits.
					(2)Covered
			 casesThe review required by paragraph (1) shall be performed for
			 each case described in that paragraph in which a final determination was made
			 by a board referred to in that paragraph during the period beginning on
			 September 11, 2001, and ending on the date of the enactment of this Act.
				(3)Availability of
			 informationThe Secretary shall make available to the panel
			 appointed under subsection (a) such information as the panel shall require in
			 order to conduct the reviews required by paragraph (1), including the case
			 files of the Physical Evaluation Board.
				(4)ReportsNot
			 later than 60 days after the date of the appointment of the panel required by
			 subsection (a), and every 60 days thereafter until the completion of the
			 reviews required by paragraph (1), the panel shall submit to the Secretary of
			 Defense and the Secretary of the military department concerned a report on each
			 case reviewed under paragraph (1) during the preceding 60 days, including the
			 results of each such review and the determinations required with respect to
			 such case under subparagraphs (B) and (C) of paragraph (1).
				(c)Re-Evaluation
			 of cases
				(1)In
			 generalThe Secretary of the military department concerned shall
			 provide for a re-evaluation by the Physical Evaluation Board of each case
			 covered by a report under subsection (b)(4) in which the panel appointed under
			 subsection (a) determined, as specified in subsection (b)(1)(C), that the fact
			 of such case warrant the re-opening of such case for purposes of assigning a
			 rating of disability to the member of the Armed Forces concerned, or increasing
			 a rating of disability previously assigned the member, as applicable, for
			 purposes of the receipt of disability benefits.
				(2)Prohibition on
			 reduction of rating of disabilityA rating of disability subject
			 to re-evaluation under paragraph (1) may not be reduced as a result of the
			 re-evaluation under that paragraph.
				(3)Guidelines and
			 proceduresThe re-evaluation of cases under paragraph (1) shall
			 be governed by such guidelines, and follow such procedures, as the Secretary of
			 Defense shall prescribe for purposes of that paragraph. Such guidelines shall
			 prohibit a reduction of rating of disability pursuant to a re-evaluation under
			 that paragraph. Such guidelines and procedures shall, to the extent
			 practicable, apply uniformly across the military departments.
				(4)DeadlineThe
			 re-evaluation of a case under paragraph (1) shall be completed not later than
			 180 days after the date of the receipt of a report on such case under
			 subsection (b)(4).
				(d)Correction of
			 recordsIf a result of the re-evaluation of a case under
			 subsection (c), the Physical Evaluation Board determines to assign a rating of
			 disability to a member of the Armed Forces, or increase the rating previously
			 assigned the member, as applicable, the Secretary of the military department
			 concerned shall correct the record of the member, with the effective date of
			 such correction to be the date of the original determination under the case by
			 the Physical Evaluation Board regarding the disability of the member.
			3.Review and
			 action on determinations on benefits under Traumatic Servicemembers Group Life
			 Insurance
			(a)PanelNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of Defense shall appoint, from among
			 individuals in the private sector who are qualified for such purpose, a panel
			 of individuals to carry out the actions required by subsection (b).
			(b)Review and
			 assessment of determinations
				(1)In
			 generalThe panel appointed under subsection (a) shall—
					(A)review—
						(i)each case in
			 which a member of the Armed Forces was denied traumatic injury protection under
			 section 1980A of title 38, United States Code, for a qualifying loss claimed by
			 the member; and
						(ii)each case in
			 which a member of the Armed Forces appealed a determination of the amount of
			 traumatic injury protection awarded the member under that section for a
			 qualifying loss claimed by the member; and
						(B)for each case so
			 reviewed, determine whether or not the facts of the case warrant the re-opening
			 of the case for purposes of paying traumatic injury protection to the member of
			 the Armed Forces concerned, or increasing the amount of traumatic injury
			 protection previously paid the member, as applicable, under that section for a
			 qualifying loss claimed by the member.
					(2)Covered
			 casesThe review required by paragraph (1) shall be performed for
			 each case described in that paragraph in which a final determination on a claim
			 for a qualifying loss under section 1980A of title 38, United States Code, was
			 made during the period beginning on May 11, 2005, and ending on the date of the
			 enactment of this Act.
				(3)Availability of
			 informationThe Secretary of Defense shall make available to the
			 panel appointed under subsection (a) such information as the panel shall
			 require in order to conduct the reviews required by paragraph (1).
				(4)ReportsNot
			 later than 60 days after the date of the enactment of this Act, and every 60
			 days thereafter until the completion of the reviews required by paragraph (1),
			 the panel appointed under subsection (a) shall submit to the Secretary of
			 Defense a report on each case reviewed under paragraph (1) during the preceding
			 60 days, including the results of each such review and the determination
			 required with respect to such case under paragraph (1)(B).
				(c)Re-Evaluation
			 of cases
				(1)In
			 generalThe Secretary of Defense shall re-evaluate each case
			 covered by a report under subsection (b)(4) in which the panel appointed under
			 subsection (a) determines, as specified in subsection (b)(1)(B), that the facts
			 of such case warrant the re-opening of such case for purposes of paying
			 traumatic injury protection for the member of the Armed Forces concerned, or
			 increasing the amount of traumatic injury protection previously paid the
			 member, as applicable, under section 1980A of title 38, United States Code, for
			 a qualifying loss claimed by the member.
				(2)Prohibition on
			 reduction of insurance awardThe amount of insurance awarded
			 under section 1980A of title 38, United States Code, in any case subject to
			 re-evaluation under paragraph (1) may not be reduced as a result of the
			 re-evaluation under that paragraph.
				(3)Guidelines and
			 proceduresThe re-evaluation of cases under paragraph (1) shall
			 be governed by such guidelines, and follow such procedures, as the Secretary of
			 Defense shall prescribe for purposes of that paragraph. Such guidelines and
			 procedures shall, to the extent practicable, apply uniformly across the
			 military departments.
				(4)DeadlineThe
			 reconsideration of a case under paragraph (1) shall be completed not later than
			 180 days after the date of the receipt of a report on such case under
			 subsection (b)(4).
				(d)Correction of
			 recordsIf a result of the reconsideration of a case under
			 subsection (c), the Secretary of Defense determines to pay traumatic injury
			 protection to a member of the Armed Forces, or increase the amount of traumatic
			 injury protection previously paid the member, as applicable, under section
			 1980A of title 38, United States Code, for a qualifying loss claimed by the
			 member, the Secretary shall correct the record of the member, with the
			 effective date of such correction to be the date of the original determination
			 under the case on the qualifying loss claimed by the member.
			4.Adequacy of
			 assignment of judge advocates to Physical Evaluation Board cases
			(a)ReportNot later than 60 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to Congress a
			 report that includes the following:
				(1)An assessment
			 whether or not the number of judge advocates assigned to cases before the
			 Physical Evaluation Board is adequate to ensure that—
					(A)the judge
			 advocates assigned such cases bear a reasonable caseload of such cases;
			 and
					(B)the judge
			 advocates assigned such cases contribute to the efficient and timely
			 disposition of such cases by the board.
					(2)A recommendation
			 of the number judge advocates to be assigned to such cases in order to best
			 achieve each of the objectives set forth under paragraph (1).
				(b)Judge advocate
			 definedIn this section, the term judge advocate has
			 the meaning given that term in section 801 of title 10, United States Code
			 (article 1 of the Uniform Code of Military Justice).
			5.Comptroller
			 General reports on disability claims processes
			(a)Report on
			 efforts To address certain deficiencies in disability evaluation systems of the
			 military departments
				(1)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Comptroller General of the United States shall submit to
			 Congress a report setting forth the assessment of the Comptroller of the
			 efforts of the Department of Defense to address the deficiencies identified in
			 the report of the Comptroller General entitled Military Disability
			 System: Improved Oversight Needed to Ensure Consistent and Timely Outcomes for
			 Reserve and Active Duty Service Members (GAO–06–362; March
			 2006).
				(2)ElementsThe
			 report required by paragraph (1) shall address the efforts of the Department
			 regarding the following:
					(A)Harmonizing the
			 procedures and practices of the military departments under their disability
			 evaluation systems.
					(B)Monitoring the
			 compliance of such disability evaluation systems with the policies and
			 guidelines applicable to such systems.
					(C)Improving
			 oversight of such disability systems by the Disability Advisory Council,
			 including—
						(i)whether the
			 council has reviewed the standardized disability rating system to classify the
			 severity of medical impairments; and
						(ii)whether the
			 council has proposed improvements to or recertification of such systems.
						(D)Improving the
			 collection and processing of information under such systems.
					(E)Improving data
			 entry under such systems, including decreasing reported error rates and
			 enhancing training programs for Army data processors.
					(F)Improving
			 oversight of the training for staff of such systems.
					(G)Improving the
			 availability of and access to liaison officers to the Physical Evaluation Board
			 of each military department.
					(H)Improving
			 utilization of line-of-duty determinations for members of the Armed Forces,
			 including members of the regular Armed Forces and members of the National Guard
			 and Reserve.
					(I)Improving the
			 quality of care and services for wounded or injured members of the National
			 Guard and Reserve who are in medical holdover status and receiving medical
			 treatment away from their homes and families.
					(J)Improving quality
			 assurance mechanisms to ensure that disability determination under such systems
			 are consistent.
					(b)Report on
			 adequacy of schedule for rating disabilities of Department of Veterans
			 AffairsNot later than 180 days after the date of the enactment
			 of this Act, the Comptroller General of the United States shall submit to
			 Congress a report setting forth the assessment of the Comptroller General of
			 the adequacy of the schedule for rating disabilities of the Department of
			 Veterans Affairs in recognizing, and providing for appropriate compensation
			 for, disabilities incurred or aggravated in the Global War on Terror, including
			 the following:
				(1)Traumatic brain
			 injuries.
				(2)Amputations.
				(3)Spinal
			 injuries.
				(4)Post-traumatic
			 stress disorder (PTSD).
				(5)Hearing
			 loss.
				(c)Report on
			 standards and procedures of Physical Evaluation Board
				(1)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Comptroller General of the United States shall submit to
			 Congress a report setting forth the review and assessment of the Comptroller
			 General of the standards and procedures of the Physical Evaluation Board of the
			 Department of Defense.
				(2)ElementsThe
			 report required by paragraph (1) shall include the following:
					(A)A description and
			 assessment of the standards and procedures of the Physical Evaluation Board of
			 the Department of Defense, including standards and procedures relating
			 to—
						(i)the
			 qualification and selection of members of the board;
						(ii)the timeliness
			 of proceedings;
						(iii)witness
			 participation in proceedings;
						(iv)the
			 participation of liaison officers in proceedings;
						(v)the
			 availability of legal assistance for members of the Armed Forces seeking to
			 appeal determinations of the board; and
						(vi)other
			 appropriate board matters.
						(B)Recommendations
			 for such improvements to such standards and procedures as the Comptroller
			 General considers appropriate to enhance and improve the activities of the
			 Physical Evaluation Board.
					
